Matter of Voelker (2021 NY Slip Op 00942)





Matter of Voelker


2021 NY Slip Op 00942


Decided on February 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


135 CA 20-00538

[*1]IN THE MATTER OF THE ESTATE OF KYMBER ANN VOELKER, DECEASED. ANTHONY S. PECORARO, PETITIONER-RESPONDENT; SANDRA KENYON, RESPONDENT-APPELLANT. (APPEAL NO. 2.)


DENIS A. KITCHEN, JR., WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.
COLE SORRENTIO HURLEY HEWNER GAMBINO P.C., BUFFALO, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Surrogate's Court, Niagara County (Matthew J. Murphy, III, S.), entered June 14, 2019. The order denied the motion of respondent Sandra Kenyon for "reconsideration" of a decree. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Voelker ([appeal No. 1] — AD3d — [Feb. 11, 2021] [4th Dept 2021]).
Entered: February 11, 2021
Mark W. Bennett
Clerk of the Court